Citation Nr: 1720135	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-21 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a left calf wound.

3.  Entitlement to an initial compensable disability rating for a left calf wound scar.

4.  Entitlement to an initial disability rating in excess of 10 percent for a scar on the left side of the neck.  

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for a heart disorder.



ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970, including in the Republic of Vietnam. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009, April 2010, and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary of VA obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). Accordingly, the Board has taken an expansive view of the Veteran's claim for service connection for PTSD pursuant to Clemons and re-characterized it as shown on the cover page of this decision.  

In October 2013, the Veteran filed a notice of disagreement (NOD) with a September 2013 rating decision that denied entitlement to service connection for lumbar spondylosis.  The electronic record indicates that the Agency of Original Jurisdiction (AOJ) is taking action on this issue.  Although the matter is within the Board's jurisdiction, it have not been certified for appellate review and the Board will not undertake review of the matter at this time.  If the matter is not resolved in the Veteran's favor, the RO will certify the matter to the Board, which will undertake appellate review of the RO's action.  Manlincon v. West, 12 Vet. App. 238 (1999) (holding that the Board's jurisdiction is triggered by the timely filing of an NOD); 38 C.F.R. § 19.35 (2016) (stating that certification is for administrative purposes only and does not confer or deprive the Board of jurisdiction over an issue).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.

The issues of entitlement to service connection for bilateral hearing loss and a heart disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDINGS OF FACT

1.  The Veteran does not have a current acquired psychiatric disorder, to include PTSD, and has not had such a disability at any point since filing his claim for service connection.

2.  For the entire period on appeal, the Veteran's left calf wound disability has manifested as a moderate muscle disability due to pain, stiffness, leg cramps, a residual shrapnel fragment, inability to sit on hard surfaces for long periods of time, and tenderness, but a moderately severe or severe muscle disability has not been shown during the appeal.

3.  The Veteran's left calf wound scar has manifested as a superficial and nonlinear scar that is 2.5 centimeters (cm.) in length and 0.5 cm. in width, but this disability has not caused: pain; an unstable scar; tenderness to palpation; adherence to the underlying tissue; limitation of motion or loss of function; underlying soft tissue damage; skin ulceration or breakdown over the scar; underlying tissue loss; elevated or depressed scar; abnormal texture of the scar area; induration or inflexibility; or, disfigurement of the head, face or the neck during the entire appeal period.

4.  For the entire period on appeal, the Veteran's scar located on the left side of his neck has been 12 cm. by 0.7 cm. in size, but has not shown to have visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125, 4.130 (2016).  

2.  The criteria for an initial disability rating in excess of 10 percent for residuals of a left calf wound disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.56, 4.73, Diagnostic Code (DC) 5311 (2016).

3.  The criteria for an initial compensable disability rating for a left calf wound scar have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.118, DC 7805 (2016).

4.  The criteria for an initial disability rating in excess of 10 percent for a scar on the left side of the neck have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.118, DC 7800 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


Service Connection for an Acquired Psychiatric Disorder

The Veteran asserts that he has a current acquired psychiatric disorder, to include PTSD, which was caused by his active duty service.  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection for PTSD requires specific findings.  These are: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and, (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 5th edition, of the American Psychiatric Association (DSM-V).  Id.; see 38 C.F.R. §§ 4.125(a), 4.130.  However, the record reflects that the Veteran's psychiatric health has also been analyzed under the DSM-IV criteria because it was analyzed prior to the release of the DSM-V.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that VA may presume that a diagnosis made by a mental health care professional was made in accordance with the DSM-IV).  Thus, the Board shall consider the Veteran's appeal in light of both the DSM-IV and DSM-V.

In an October 2009 statement, the Veteran asserted that he had endured PTSD for many years and that he could not talk about his combat experience with anyone other than his wife.  He contended that he had to deal with the stress of remembering combat incidences on a daily basis.  In a March 2010 statement, the Veteran recounted his in-service combat stressors related to his current psychiatric symptoms and he described the in-service incidents in which he was wounded and for which he received two Purple Heart medals.  

The Veteran was afforded a VA psychiatric examination in March 2010, during which the examiner reviewed the Veteran's records, performed an in-person examination, and recorded the Veteran's self-reported symptoms and history.  Following a mental status examination, the examiner determined that the Veteran does not meet the criteria for a clinical diagnosis of an acquired psychiatric disorder.  The examiner explained that even though the Veteran was exposed to numerous traumatic events, his mental symptoms do not meet the diagnostic criteria of PTSD according to the DSM-IV because he does not re-experience the events, he denied avoidance and symptoms of increased arousal, and he denied any clinically significant distress or impairment.  The examiner further explained that the Veteran does not have difficulty performing activities of daily living due to his mental health symptoms.  The examiner also noted that the Veteran did not report any other psychiatric disorder.  

In an April 2010 NOD, the Veteran disagreed with the March 2010 VA examiner's finding that he did not have PTSD or any other psychiatric disorder.  He stated that has been fortunate to have a loving and caring wife and family in lieu of psychiatrists and that his symptoms are present even though he dealt with them in a different way.  He also disagreed with the March 2010 VA examiner's findings in a June 2010 statement.  In an August 2012 substantive appeal (VA Form 9), the Veteran again described his in-service stressors and he contended that he experienced PTSD symptoms every day.  

In a December 2012 VA addendum note, a doctor noted that the Veteran denied symptoms of depression and suicidal or homicidal thoughts.  Similarly, a January 2013 VA outpatient note indicated that the Veteran's mental status examination showed that he was pleasant, cooperative, adequately groomed, in no acute distress, alert, and oriented to time, place, and person.  

A January 2017 VA primary care note showed that the Veteran did not have any homicidal or suicidal ideations, his mood was good, and he was alert and oriented to time, place, and person. 

In a March 2017 statement, the Veteran endorsed symptoms of thinking about Vietnam, dreams and nightmares, and having to control his temper.  He described his difficulty sleeping in a bed after coming back from Vietnam.  

The Veteran does not have a current acquired psychiatric disorder, to include PTSD, and has not had such a disability at any point since filing his claim for service connection.  Where there is no disability, there can be no entitlement to compensation.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board has considered the Veteran's October 2009, March 2010, April 2010, August 2012, and March 2017 statements in which he asserts that he has signs and symptoms of PTSD and describes his in-service stressors; however, the overall record does not support a diagnosis of a separate underlying acquired psychiatric disability, to include PTSD, during the appellate period.  December 2012 and March 2017 VA treatment records show normal mental status symptoms and do not note any psychiatric disorders.  Similarly, the March 2010 VA examiner determined that the Veteran did not have any diagnosable acquired psychiatric disorder, to include PTSD, following a psychiatric evaluation.  The Board finds this examiner's opinions and findings to be highly probative evidence because of the examiner's expertise, training, education, proper support and explanations, physical testing, and thorough reviews of the claims file and the Veteran's self-reported symptoms.  

As the evidence does not show a current disability at any time during the claim period, there is no separate and underlying acquired psychiatric disorder that can be related to service.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowski v. Shinseki, 26 Vet. App. 289 (2013).  The preponderance of the evidence is against the Veteran's claim and the benefit-of-the-doubt rule does not apply.  Absent a current disability, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, must be denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Increased Ratings, Generally

The Veteran contends that the residuals of his left calf wound and his left calf and neck scars should be rated higher than the currently-assigned disability ratings.  Because evidence pertaining to the severity of the residuals of a left calf wound and left calf scar disabilities is located in the same or similar records, the Board shall analyze these disabilities together below.  

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.

The Schedule assigns DCs to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited.  See 38 C.F.R. § 4.14.

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).  The Veteran appealed the initial disability ratings assigned after the grant of service connection for these disabilities; thus, the appeal period stems from December 4, 2008.  

Residuals of a Left Calf Wound and Left Calf Scar

The Veteran's left leg calf disability, consisting of a retained shell fragment wound and residual leg cramps, is currently assigned a 10 percent disability rating under DC 5311, for impairment of Muscle Group XI, which includes the muscles of the calf.  38 C.F.R. § 4.73, DC 5311.  In rating muscle disabilities, the nature of the initial injury, the history and complaints related to the disability, and the objective findings on examination are all considered.  See 38 C.F.R. § 4.56(d).  Moderate impairment is rated as 10 percent disabling.  Id.  Moderately severe impairment is rated as 20 percent disabling, while severe impairment is rated as 30 percent disabling.  Id.  

A moderate muscle disability is characterized by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  38 C.F.R. § 4.56(d)(2)(i).  The history shows a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  38 C.F.R. § 4.56(d)(2)(ii).  Objective findings consisted of entrance and exit scars, small or liner, indicating a short track of the missile through muscle tissue, and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue.  38 C.F.R. § 4.56(d)(2)(iii).

A moderately severe disability of the muscles in characterized by a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile with debridement, prolonged infection, or sloughing of soft parts and intramuscular scarring.  38 C.F.R. § 4.56(d)(3)(i).  The history shows hospitalization for a prolonged period for treatment of the wound, a record of consistent complaints of cardinal signs and symptoms of muscle disability and, if present, inability to keep up with work requirements.  38 C.F.R. § 4.56(d)(3)(ii). Objective findings include entrance and exit scars indicating the track of the missile through one or more muscle groups, indications on palpation of loss of deep fascia, muscle substance or normal firm resistance of muscles as compared with the sound side, and tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3)(iii).

A severe disability of the muscles consists of a through and through or deep penetrating wound due to a high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  38 C.F.R. § 4.56(d)(4)(i).  There is a history showing hospitalization for a prolonged period for treatment of the wound, a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries and, if present, evidence of inability to keep up with work requirements.  38 C.F.R. § 4.56(d)(4)(ii). 

Objective findings include ragged, depressed and adherent scars indicating wide damage to muscle groups in the missile track, loss of deep fascia or muscle substance on palpation or soft flabby muscles in the wound area, and abnormal swelling and hardening or the muscles in contraction.  38 C.F.R. § 4.56(d)(4)(iii).  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment.  Id.  

If present, the following are also signs of severe muscle disability: (a) x-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of the missile; (b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and, (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.

The Veteran's left calf wound scar is currently rated as noncompensable (zero percent) pursuant to 38 C.F.R. § 4.118, DC 7805.  DC 7805 instructs that scars (including linear scars) and other effects of scars are to be evaluated under 38 C.F.R. § 4.118, DCs 7800, 7801, 7802, and 7804.  This DC further instructs that evaluation of any disabling effects not considered in a rating provided under DCs 7800-04 are to be rated under an appropriate DC.  

The Board notes that DCs 7801 and 7802 do not pertain to the Veteran's symptoms as they are used to rate burn scars or scars that are not of the head, face, or neck but are deep and nonlinear or superficial and nonlinear and cover an area of six square (sq.) inches (39 sq. cm.) or greater.  See 38 C.F.R. § 4.118.  As noted below, the Veteran's left calf scar is less than 39 sq. cm. in size.  

Under 38 C.F.R. § 4.118, DC 7800, a 10 percent rating is assigned for one scar characteristic of disfigurement.  A 30 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Id.

Note (1) indicates the eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are: (1) scar 5 or more inches (13 or more cm.) in length, (2) scar at least one-quarter inch (0.6 cm.) wide at widest part, (3) surface contour of scar elevated or depressed on palpation, (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square cm.), (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square cm.), (7) underlying soft tissue missing in an area exceeding six square inches (39 square cm.), and (8) skin indurated and inflexible in an area exceeding six square inches (39 square cm.).  Id at Note (1). 

DC 7804 (unstable or painful scars) sets forth the following disability ratings: 10 percent for one or two scars that are unstable or painful; 20 percent for three to four scars that are unstable or painful; or, 30 percent for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, DC 7804.  According to Note (1), an "unstable" scar is a scar "where, for any reason, there is frequent loss of covering of skin over the scar."  Id.  

Service treatment records show that the Veteran sustained a superficial fragment wound to the left leg.  The wound was cleaned and dressed with tetanus administered.  Approximately two weeks later, his sutures were removed and the examiner stated the Veteran's wound was healed, and he was returned to the field.

The Veteran first filed a claim for service connection for the residuals of a left calf wound in December 2008.  He was afforded a VA examination in April 2009 for his residuals of a left calf wound and left calf scar.  During a physical examination, the examiner took photographs, which have been associated with the claims file, and noted that the Veteran did not have an injured, destroyed, or traversed muscle.  He also did not have any intermuscular scarring, nerve damage, bone damage, tendon damage, muscle herniation, loss of deep fascia or muscle substance, or any joint limitation due to muscle disease or injury.  The examiner noted that the Veteran's muscle function in terms of comfort, endurance, and strength was sufficient to perform activities of daily living.  The examiner also noted that the Veteran's left calf disability did not significantly affect his occupation and that he had not lost any time from work during the previous year.  An x-ray of the left tibia and fibula showed an impression of a small metallic fragment in the posterior medial soft tissue of the proximal calf.  The medical professional noted that there may also be a small metallic fragment overlying the distal right femur.  

The Veteran's left calf scar was 2.5 cm. long and 0.5 cm. wide.  The scar did not cause pain and was not unstable.  The examiner noted that there was no tenderness to palpation, adherence to the underlying tissue, limitation of motion or loss of function, underlying soft tissue damage, skin ulceration or breakdown over the scar, and underlying tissue loss.  The examiner also noted that the scar was not elevated or depressed and it did not show abnormal texture, induration, or inflexibility.  The examiner further noted that the Veteran did not have any disfigurement of the head, face, or the neck due to the scar, and that the scar was the same color as the normal skin.  

In an October 2009 statement, the Veteran asserted that he had severe cramps in his left leg and that the shrapnel fragment was still located in his leg.  He stated that he jumps out of bed in the early morning due to his left leg symptoms.  He again endorsed leg cramps in another October 2009 statement and he asked for the shrapnel to be removed from his leg.  In a March 2010 statement, the Veteran contended that he did not sit on hard chairs for long periods of time in order to avoid leg cramps.  In a June 2010 statement, the Veteran alleged that a "knot-like substance" had developed in his left leg and that shrapnel was still present in his leg.  

A January 2013 VA outpatient consult showed that the Veteran had full range of motion in his lower extremities and that his reflexes were normal.  

In a January 2014 VA Form 9, the Veteran asserted that the shrapnel in his left leg caused him to get up at night to relieve cramps and to avoid hard chairs at restaurants and homes for long periods of time due to cramps.  He made very similar contentions in a March 2017 statement, in which he also endorsed symptoms of pain and leg cramps during sex. 

During the period on appeal, the Veteran has complained of left calf and leg pain, stiffness, leg cramps, tenderness, and an inability to sit on hard surfaces for long periods of time, which he is competent to report.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The medical evidence has also shown the presence of a residual shrapnel fragment in the left calf.  These symptoms have resulted in a moderate muscle disability, but a moderately severe or severe muscle disability has not been shown during the appeal.  The April 2009 VA examiner specifically found that there was no evidence of loss of deep fascia or muscle substance.  The examination also did not show loss of normal firm resistance and tests did not demonstrate positive evidence of impairment in strength and endurance.  In short, the evidence, as a whole, does not demonstrate moderately severe or severe disability.  Based on the nature and history of the injury, the Veteran's self-reported symptoms, and the current objective findings, the Board finds that an initial disability rating in excess of 10 percent for residuals of a leg calf wound disability is not warranted.  38 C.F.R. §§ 4.56, 4.73, DC 5311. 

No additional higher or alternative ratings under different DC can be applied to the Veteran's disability picture.  There is no evidence of involvement of other muscle groups of the left lower extremity.  38 C.F.R. § 4.73, DC 5310, 5312 (2016).  The record has not indicated and the Veteran does not contend that his left calf disability causes neurological involvement; thus, higher or separate compensable ratings based on neurologic involvement are not applicable.  38 C.F.R. § 4.124a, DCs 8520-8530, 8620-8630, 8720-8730 (2016).

Regarding the Veteran's left calf scar, the evidence does not support that an initial compensable disability rating is warranted during the appellate period.  Specifically, in conjunction with the Veteran's lay statements, the April 2009 VA examination showed that his left calf wound scar has manifested as a superficial and nonlinear scar that is 2.5 cm. long and 0.5 cm. wide.  However, this scar has not caused pain, tenderness to palpation, adherence to the underlying tissue, or limitation of motion or loss of function.  The examination report also showed that the Veteran's scar was not unstable, and did not exhibit underlying soft tissue damage.  The examiner noted that there was no skin ulceration or breakdown over the scar, or underlying tissue loss.  The evidence also shows that the scar is not elevated or depressed, and that it has normal texture in the scar area.  The April 2009 VA examination also showed that induration or inflexibility were not present, and that the left calf scar did not cause disfigurement of the head, face, or the neck.  These symptoms indicate that the Veteran's left calf scar has warranted a noncompensable disability rating, but not higher, during the entire appeal period.   

Accordingly, the evidence does not show that a rating in excess of 10 percent is warranted at any time during the appeal for the Veteran's residuals of a left calf wound disability.  38 C.F.R. §§ 4.56, 4.73, DC 5311.  Similarly, the evidence does not show that an initial compensable disability rating is warranted during the appellate period for the Veteran's left calf scar disability.  38 C.F.R. § 4.118, DC 7805.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the Veteran's claims must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Left-Sided Neck Scar

The Veteran also asserts that the scar located on the left side of his neck should be rated higher than the currently-assigned disability rating.  The Veteran's neck scar is rated as 10 percent disabling pursuant to 38 C.F.R. § 4.118, DC 7800 because it shows one characteristic of disfigurement, i.e., it is at least one-quarter inch (0.6 cm.) wide at the widest part. 

The Veteran filed a claim for service connection for a scar on his neck in December 2008, when he asserted that shrapnel was removed from his neck in service.   

He was afforded a VA examination for scars in April 2009, during which an examiner performed a physical examination and took photographs of the Veteran's neck area, which have been associated with the claims file.  An examination of the Veteran's neck scarring showed that the scar did not cause pain.  The scar was located at the left side of the Veteran's neck and was 12 cm. long and 0.7 cm. wide.  There was no tenderness to palpation, adherence to underlying tissue, limitation of motion for loss of function, underlying soft tissue damage, skin ulceration or breakdown over the scar, underlying tissue loss, elevation or depression of the scar, induration or inflexibility of the scar, or disfigurement of the head, face, or neck.  The examiner noted that the scar was the same color as the normal skin and that the texture of the scar area was normal.  

In an October 2009 NOD, the Veteran contended that his scar is the result of surgery used to remove shrapnel from his neck and that the scar should be removed because it reminded him of the in-service injury.  In another October 2009 statement, the Veteran again asserted that he wanted the neck scar removed and he described the scar as "ugly."  In a March 2010 statement, the Veteran contended that he covered his neck area with clothing to hide the appearance of the scar.  In a June 2010 statement, the alleged that this scar has been noticeable for the past 10 years and that VA has done nothing to get rid of it.  In an August 2012 statement, the Veteran described his neck scar as "protruding" and again asked VA to remove the scar.  

The evidence noted above shows that the Veteran's neck scar has not warranted a disability rating in excess of 10 percent at any time during the appellate period.  The Board has considered the Veteran's statements and descriptions of his scar, including that it is ugly and protruding; however, the overall record indicates that this scar has manifested with one characteristic of disfigurement during the entire appeal period.  As noted during the April 2009 VA examination, the Veteran's scar located on the left side of his neck is 12 cm. in length by 0.7 cm. in width; thus, it is at least one-quarter inch (0.6 cm.) wide at the widest part.  38 C.F.R. § 4.118, DC 7800.  However, the evidence, including the April 2009 VA examination report, has not shown that the scar has visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or that it has two or three characteristics of disfigurement.  The Board finds this examiner's opinions and findings to be highly probative evidence because of the examiner's expertise, training, education, proper support and explanations, physical testing, and thorough review of the Veteran's self-reported symptoms.  Additionally, the record does not show, and the Veteran has not alleged, that the scar is painful or unstable.  See 38 C.F.R. § 4.118, DC 7804.  

Accordingly, the evidence does not show that an initial disability rating in excess of 10 percent is warranted during the appellate period for the Veteran's scar on the left side of the neck.  38 C.F.R. § 4.118, DC 7800.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied. 

An initial disability rating in excess of 10 percent for residuals of a left calf wound is denied. 

An initial compensable disability rating for a left calf wound scar is denied. 

An initial disability rating in excess of 10 percent for a scar on the left side of the neck is denied. 


REMAND

The Board must remand the claims of entitlement to service connection for bilateral hearing loss and a heart disorder for additional procedural and evidentiary development. 

The Board remands the Veteran's bilateral hearing loss claim to associate with the claims file outstanding VA treatment records.  Specifically, in a March 2017 statement, located on an NOD form (VA Form 21-0958), the Veteran stated that he just saw his VA doctor, who told him to have another audiological test performed.  The Veteran stated that he would take another VA hearing test that month, March 2017, and that the test results should be available soon.  See VBMS entry "Notice of Disagreement," receipt date 03/07/2017, at page 7.  However, the Veteran's electronic claims file, including documents located in Virtual VA and VBMS, does not contain VA treatment records after February 14, 2017.  As pertinent VA treatment records necessary to adjudicate the Veteran's bilateral hearing loss claim remain outstanding, a remand is required to associate these records with the Veteran's claims file.  

The Board must remand the Veteran's heart disorder claim for an addendum VA medical opinion.  Specifically, the Veteran was afforded a VA examination in July 2014 for heart disorders, during which the examiner determined that the Veteran did not have and has never had a diagnosed heart disorder.  Furthermore, the examiner specifically determined that the Veteran has never had cardiac arrhythmia.  The examiner also did not provide a nexus opinion since he determined that no heart disability was present.  

The Board determines that the July 2014 VA medical examination is inadequate to adjudicate the Veteran's heart disorder claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  While the examiner determined that the Veteran has never had a diagnosed heart disorder, he did not address the significance of VA and private treatment records showing diagnoses of cardiac arrhythmia prior to and during the appeal period.  Specifically, many private treatment records from 1996, 2000, and 2003 show that the Veteran was diagnosed with cardiac arrhythmia, and was treated with medication.  Furthermore, VA treatment records from 2012, 2014, 2015, and 2017 show a history of heart palpitations and possible recurrence of cardiac arrhythmia symptoms.  Thus, an addendum medical opinion is necessary for this claim. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any outstanding VA medical records, including any VA audiological examinations, since February 15, 2017, for the Veteran's bilateral hearing loss.  See VBMS entry "Notice of Disagreement," receipt date 03/07/2017, at page 7.  Document any negative responses received.  

If any newly-associated evidence indicates the presence of a current hearing loss disability in either ear for VA purposes, conduct any other development deemed necessary to the Veteran's claim of entitlement to service connection for bilateral hearing loss.  See 38 C.F.R. § 3.385 (2016).  

2. Return the claims file to the July 2014 VA examiner who conducted an examination for heart disorders and request that he re-review the claims file and respond to the below inquiries regarding the Veteran's service connection claim for a heart disorder.  If that examiner deems it necessary or is otherwise unavailable, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of his current heart disorder symptoms, if any are present.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, the July 2014 physical examination, and sound medical principles, the VA examiner should provide opinions as to:

a. Whether the Veteran has had any heart disorder during the appeal period, since August 15, 2012.  The examiner should identify all current or past diagnoses of any heart disorder symptoms.  

In rendering any diagnoses of a current heart disorder, if any disorder is present, the examiner should comment as to the significance of many private treatment records, such as the following:

* February 2000, June 2000, May 2003, and August 2003 private treatment notes showing diagnoses of cardiac arrhythmia and that Veteran was taking Celebrex, Lanoxin, and Flexeril medication in February 2003.  See Virtual VA entry with document type "Medical Treatment Record-Non-Governmental Facility," received 08/30/2014, at pages 40, 44, 46, 92, 94.  

* A January 1996 private treatment note showing an impression of atrial arrhythmia that was controlled.  See Virtual VA entry with document type "Medical Treatment Record-Non-Governmental Facility," received 08/30/2014, at pages 40-41.  

* January 2015 VA cardiology consultation note showing a history of palpitations many years ago and the Veteran's statements that palpitations were relieved with daily exercise.  See Virtual VA entry with document type "CAPRI," received 06/11/2015, at page 1.

*  December 2014 and January 2017 VA treatment notes showing a history of palpitations and an impression of benign palpitations.  See Virtual VA entry with document type "CAPRI," received 02/14/2017, at pages 1, 27.  

* A December 2012 VA addendum note showing an assessment of history of heart arrhythmia and that a baseline electrocardiography (EKG) test was ordered.  See VBMS entry with document type "CAPRI," received 09/23/2013, at page 16.  

b. If the examiner determines that a diagnosis of a heart disorder has been present at any time during the appellate period, since August 15, 2012, the examiner should opine whether it is at least as likely as not (50 percent probability or more) that this current heart disorder, if present, was caused by or is otherwise etiologically related to the Veteran's active duty service, to include his service in the Republic of Vietnam and presumed exposure to herbicides.  

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

3. After completing Step 1 and Step 2, and any other developments deemed necessary to the above developments, readjudicate the claims of entitlement to service connection for bilateral hearing loss and a heart disorder in light of the new evidence.  If any benefit sought on appeal remains denied, a supplemental statement of the case (SSOC) should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


